Citation Nr: 1111432	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right submandibular gland duct injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision, which denied a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for superficial abrasion under the tongue.

This issue was remanded by the Board in July 2008 in order to afford the Veteran a hearing before a Decision Review Officer.

In October 2008, a personal hearing was held before a Decision Review Officer at the Detroit, Michigan RO.  A transcript of that proceeding has been associated with the claims folder.

In July 2009, the Board recharacterized this issue as entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right submandibular gland duct injury and remanded again for further development.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his residuals of a right submandibular gland duct injury is the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a right submandibular gland duct injury, as a result of VA treatment, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred additional disability following a dental procedure conducted at a VA facility.  In a July 2006 statement, the Veteran asserted that he felt the VA doctor did not use proper precautions when performing the surgical procedures on his submandibular duct.  In a November 2010 statement, the Veteran indicated that the student dentist who performed his initial surgery did not use safety equipment, such as tongue guards or head and neck braces.  He contended that, as a result, a high-speed grinder grabbed some tissue or bone during the course of the surgery and damaged his salivary gland.  The Veteran asserted that he had to have additional surgeries involving his salivary gland due to this injury and now experiences a burning sensation on the right side of his tongue and an inability to eat certain foods.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

A review of the medical evidence of record reveals that the Veteran underwent a bilateral mandibular tori removal and right mandibular posterior lingual bone removal at the Saginaw VA on January 30, 2006.  A February 8, 2006, VA medical record noted that the Veteran was 9 days status post mandibular lingual tori removal, and the Veteran now had right submandibular gland swelling that worsens with food.  In a March 2006 VA treatment record, the Veteran was diagnosed with right submandibular duct obstruction.  A plan was noted to involve a sialodochoplasty of the right submandibular duct under general anesthesia due to the patient's tremors and tics.  In a separate March 2006 VA treatment record, it was noted that the Veteran would be scheduled for bypass of the gland that the high speed grinder damaged.  If this does not work, the gland will be removed.  In April 2006, the Veteran underwent a sialodochoplasty right Wharton's Duct 2/2 obstruction status post lingual tori removal.  Over the next several months, the Veteran sought follow-up treatment on multiple occasions.  In a June 2006 VA treatment record, it was noted that the Veteran was 2 weeks status post sialodochoplasty on right Wharton's duct.  The Veteran reported swelling of his right submandibular gland.  A possible failed sialodochoplasty was noted.  The Veteran continued to seek treatment through September 2006.

In a January 2007 VA memorandum from the Chief of Dental Service, it was noted that the Veteran presented to the Dental Service for Oral Surgery on January 30, 2006, with bilateral mandibular tori in need of reduction prior to construction.  This dentist noted that the informed consent signed by the Veteran listed the major risks of the planned procedure including "changes in sensation of lips, chin, gums, tongue including taste".  The procedure was performed in a standard manner under the supervision of another doctor of dental surgery.  Near the completion, following a jerking movement by the Veteran, the bur slipped off the bone causing a small abrasion under the tongue near the duct of the salivary gland.  The injury was superficial and did not require sutures.  Review of the Saginaw VA Medical Center (VAMC) CPRS medical records support the oral surgery resident's explanation of the mishap.  It was noted that the Veteran has been diagnosed with a movement disorder.  This dentist noted an October 28, 2003, VA treatment record which indicated that, apparently, the tremor gets worse when he is upset or has to cough or try to do some purposeful movement.  In February and March 2006, the Veteran was seen on 4 occasions for follow-up.  The right submandibular gland was found to be obstructed by scar tissue and a sialodochoplasty was scheduled.  The Veteran underwent this procedure on April 13 and May 19, 2006.  In each case, the cannula placed was dislodged shortly after surgery, so an excision of the occluded salivary gland was performed on June 28, 2006.  The Veteran returned for follow-up on 5 occasions between July and August 2006.  Each time, he reported improvement in swelling, pain, taste, and sensation.  All symptoms except a small component of pain at the tip of his tongue and some alteration in taste perception on the right side had resolved.  On his last visit on September 18, 2006, the Veteran reported additional symptoms in the distribution of the fifth cranial nerve (area of service connection).  This area is anatomically unrelated to any of the oral surgical procedures that he underwent.  It was concluded that the Veteran did sustain a superficial injury during an oral surgery procedure at VAAAHS on January 30, 2006.  An injury to adjacent structures is a reasonably foreseeable complication in oral surgery.  Based on review of the Veteran's VAAAHS CPRS, medical and dental records, and interview, this dentist indicated that she finds no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the oral surgery procedure on January 30, 2006, or in any of the following procedures or visits.  The injury incurred has not created an additional disability.  The Veteran has no problems with speech, mastication, or swallowing.  

The Board notes that the claims file also contains an October 2009 VA examination report.  In this report, it was noted that the Veteran sustained an injury during treatment at the VAMC in Ann Arbor, Michigan.  It was noted that the Veteran suffered laceration of the Wharton's duct which ultimately resulted in surgical removal of the right submandibular gland.  This was not a military service-connected injury.  The examiner noted that chief complaints per the Veteran include altered taste and decreased salivary flow requiring the use of water to keep his mouth moist. 

In February 2010, this same examiner provided an addendum.  He noted that, due to the surgery the Veteran encountered in January 2006, an unexpected complication had occurred, resulting in the need for surgical exploration of the right submandibular duct and eventual removal of the right submandibular gland.

This examiner provided another statement in June 2010.  In this statement, the examiner noted that review of the claims file revealed a November 8, 2004, note by the neurologist from Saginaw, in which a diagnosis of Trigeminal Neuralgia and tremors was noted.  The examiner noted that any patient who has tremors and is having any intra-oral surgical procedure increases their risk of injury.  In the Veteran's situation, he was undergoing excision of mandibular tori with a high speed rotary instrument.  Any movement disorder may inadvertently cause severance of tissue during the delicate procedure.  In his specific case, the submandibular duct was severed.  In a future failed attempt, a ductoplasty did not work.  A right submandibular gland removal was the final treatment for resolution of the incident in January 2006.  There were 2 surgical procedures performed to correct the severance of the duct: (1) sialoductoplasty and (2) excision of the right submandibular gland.  The disability occurring because of the original injury resulted in permanent decreased salivary flow, decreased/altered taste, and right healed facial scar with a depression in the area secondary to the gland removal.   

In September 2010, this examiner again provided an addendum statement.  He noted that he once again extensively reviewed the claims file as well as the original consent from the date of the surgery (1-30-06) through all of the follow-ups, to include further surgical procedure with ultimate removal of the right submandibular gland.  The Veteran's current issues of burning of the tongue and dysesthesia (both possible sequelae of the removal of the gland) were noted.  The complication mentioned initially at the time of the tori removal was "handpiece slipped and abraded ventral surface of tongue".  It was not known that the duct was severed until the patient returned with swelling on February 8, 2006.  Attempts were made to repair the tear (cannulation).  However, this was unsuccessful.  Ultimately, it was decided with the patient's consent to remove the gland on June 28, 2006.  The examiner stated that, in his opinion, with all of the information reviewed, there was no indication of carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the Department in furnishing hospital care, medical or surgical treatment, or examination.  The proximal cause of the disability was an event not reasonably foreseeable.  

Upon review of all relevant evidence of record, the Board finds that the medical evidence of record does not reveal that an additional disability occurred in this case as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As noted above, it was determined in the January 2007 VA memorandum and September 2010 VA opinion that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in this case.  There is no medical evidence to the contrary.  

However, the Board notes that the January 2007 VA memorandum and September 2010 VA opinion differ regarding whether this injury was the result of an event not reasonably foreseeable.  Specifically, it was indicated in the January 2007 VA memorandum that an injury to adjacent structures is a reasonably foreseeable complication in oral surgery.  The Board notes that this memorandum also indicated that the injury incurred has not created an additional disability, despite the fact that it conceded that the Veteran still experiences a small component of pain at the tip of his tongue and some alteration in taste perception on the right side.

In the September 2010 VA opinion, it was noted that the proximal cause of the disability was an event not reasonably foreseeable.  It was also noted in this opinion that that the Veteran's residuals include issues of burning of the tongue and dysesthesia.  Additionally, it was noted in the June 2010 medical record that the disability occurring because of the original injury resulted in permanent decreased salivary flow, decreased/altered taste, and right healed facial scar with a depression in the area secondary to the gland removal.

In this case, the Board notes that the Veteran suffered an injury while undergoing a dental procedure at a VA facility.  There is no evidence or indication that this injury was the result of the Veteran's willful misconduct.  While the claims file contains no medical evidence indicating that the Veteran incurred additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, the claims file does contain a medical opinion indicating that that the Veteran suffered additional disability as a result of an event not reasonably foreseeable.  Therefore, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran suffered additional disability as a result of an event not reasonably foreseeable during the course of VA treatment.  Thus, resolving doubt in favor of the Veteran, the Board concludes that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right submandibular gland duct injury is granted.








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right submandibular gland duct injury is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


